Title: From George Washington to Alexander Hamilton, 4 March 1783
From: Washington, George
To: Hamilton, Alexander


                        
                            Dear Sir,
                            Newburgh 4th March 1783
                        
                        I have received your favor of February—& thank you for the information & observations it has
                            conveyed to me—I shall always think myself obliged by a free communication of Sentiments & have often thought
                            (but suppose I thought wrong as it did not accord with the practice of Congress) that the public interest might be
                            benefitted if the Commander in Chief of the Army was let more into the political, & pecuniary state of our
                            Affairs than he is—Enterprizes, and the adoption of Military & other arrangements that might be exceedingly
                            proper in some circumstances would be altogether improper in others—It follows then by fair deduction that where there
                            is a want of information there must be chance medley and a man may be upon the brink of a precipice before he is
                            aware of his danger. when a little fore knowledge might enable him to avoid it.
                         But this by the by.The hint contained in your Letter, and the knowledge I have derived from the public
                            Gazettes respecting the non-payment of Taxes contain all the information I have received of the danger that stares us in
                            the face on Acct of our funds—& so far was I from conceiving that our Finances was in so deplorable a state at this time that I had imbibed ideas from some source of information or another that with the prospect of a
                            loan from Holland we should be able to rub along yet a little farther.
                        To you, who have seen the danger to which the Army has been exposed to a political dissolution for want of
                            subsistence-and the unhappy Spirit of licenciousness which it imbibed by becoming in one or two instances its own
                            proveditors no observations are necessary to evince the fatal tendency of such a measure but I shall give it as my
                            opinion that it would at this day be productive of Civil commmotions & end in blood—Unhappy situation this! God
                            forbid we should be involved in it.
                        The predicament in which I stand as Citizen & Soldier, is as critical and delicate as can well be
                            conceived—It has been the Subject of many contemplative hours. The Sufferings of a complaining Army on one hand,— & the
                            inability of Congress & tardiness of the States on the other are the forebodings of evil and may be productive
                            of events which are more to be depricated than prevented; but I am not without hope if there is such a disposition shewn
                            as prudence and policy will dictate to do justice that your apprehensions in case of Peace, are greater than there is
                            cause for. In this however I may be mistaken if those ideas which you have been informed are propagating in the Army
                            should be extensive—the source of which may be easily traced as the old leven, it is said, for
                            I have no proof of it is again beginning to work under a mask of the most perfect dissimulation & apparent
                            cordiality.
                        Be these things as they may, I shall pursue the same steady line of conduct which has governed me hitherto;
                            fully convinced that the sensible, and discerning part of the Army cannot be unacquainted (altho’ I never took pains to
                            inform them) of the Services I have rendered it on more occasions than one. This, and pursuing the suggestions in your
                            Letter, which I am happy to find conincides with my practice for several Months past and which
                            has turned the  business of the Army into the Channel it now is,
                            leaves me under no great apprehension of its exceeding the bounds of reason &
                            moderation notwithstanding the prevailing sentiment there in  is, that the prospect of compensation for past Services
                            will terminate with the War.
                        The just claims of the Army ought, & it is to be hoped will, have their weight with every sensible
                            Legislature in the United States if Congress point to their demands—Shew (if the case is so) the reasonableness of them—and the
                            impracticability of complying with them without their Aid. In any other point of view it would, in my opinion, be impolitic to
                            introduce the Army on the Tapis lest it should excite jealousy & bring on its concomitants—The States cannot
                            surely, be so devoid of common sense—common honesty—and common policy as to refuse their aid on a full, clear,
                            and candid representation of facts from Congress; more especially if these should be enforced by Members of their
                            own body—who might demonstrate what the inevitable consequences of failure will lead to.
                        In my opinion it is a matter worthy of Consideration how far an Adjournment of Congress for a few Months is
                            advisable—The Delegates in that case—if they are in Unison themselves—respecting the great defects of their
                            constitution may represent them fully & boldly to their Constituents—To me, who knownothing of the business which is before Congress—nor of the Arcanum— it appears that such a measure would tend to promote
                            the public weal for it is clearly my opinion, unless Congress have powers competent to all general purposes that the distresses we have encountered—the Expence we have incurred—& the blood we have spilt
                            in the course of an Eight years War will avail us nothing.
                        The Contents of your letter is known only to my self—Your prudence will be  at no less to know what use to make of these Sentiments— I am Dr Sir Yrs &c .
                        
                            G.W
                        
                    